Citation Nr: 1705873	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, schizoid personality, and posttraumatic stress disorder (PTSD)), to include a personality disorder with borderline and histrionic features.

2.  Entitlement to service connection for migraine headaches.

 3.  Entitlement to service connection for insomnia.
 
 4.  Entitlement to service connection for fatigue, to include as secondary to insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1973.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from January 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, migraine headaches, insomnia, and fatigue.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board's February 2016 Remand directed the RO to provide the Veteran with a VA examination to determine the nature and probable etiology of any diagnosed psychiatric disabilities.  Pursuant to the Board's Remand, the Veteran was provided with a VA PTSD examination in March 2016, at which time she was diagnosed as having an unspecified depressive disorder.  However, the examiner concluded that this diagnosis was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of his opinion, the examiner explained that:

Although the veteran had mild formative dysthymic depression symptoms prior to enlistment, since she was deemed to be fully fit for induction into the USN, since she performed her assigned duties reliably until she began to experience a series of medical symptoms which resulted in multiple medical and psychiatric evaluations, although she was deemed to have a personality disorder which resulted in her administrative discharge, since her evident symptoms then did not warrant a personality disorder diagnosis but did warrant a diagnosis of Situational reaction (Adjustment disorder), since that subacute state resolved following her Navy discharge, and since she has developed a chronic depressive disorder in more recent years which is primarily related to the stresses of multiple relational and health problems since her discharge, then it may be reasonably clinically concluded that it is less likely than not that the veteran has any current DSM 5 condition which is clearly clinically related to active duty events, stressors, or conditions.  Moreover, her pre-enlistment subclinical depression symptoms were not clearly clinically permanently aggravated beyond their natural progression by any identifiable circumstances associated with her active duty service, including her marital and health stressors.

This opinion seems to suggest that the Veteran exhibited mild formative dysthymic depression prior to her entry into service which was not aggravated during her time in service from February 1973 to November 1973.  Significantly, however, the examiner used the incorrect evidentiary standard in formulating this opinion.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.
§ 1111; 38 C.F.R. § 3.304(b).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).  As such, an addendum opinion should be obtained which uses the correct evidentiary standard.

With respect to the issues of entitlement to service connection for insomnia and fatigue, a March 2016 VA opinion seemed to suggest that these symptoms were related, at least in part, to the Veteran's psychiatric disorder.  Accordingly, the insomnia and fatigue claims are inextricably intertwined with the remanded psychiatric disorder claim, as granting the psychiatric disorder claim could potentially affect the outcome of these claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, with respect to the issue of entitlement to service connection for migraine headaches, the Board's February 2016 Remand directed the RO to obtain an appropriate VA neurological examination to determine the nature and etiology of the Veteran's diagnosed migraine headaches.  Specifically, the VA examiner was instructed to provide an approximate date of onset of the headaches, and state an opinion concerning whether such was at least as likely as not (50 percent or greater) related to her active duty.  Significantly, the VA examiner was advised that the examination report should comment on and/or take note of the competent statements provided by the Veteran, who had worked as a nurse, regarding the symptoms and origins of her headaches.  Furthermore, the VA examiner was advised that he/she could not rely solely on the fact that service treatment records were negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate. 

Pursuant to the Board's February 2016 Remand, the Veteran was provided with a VA headaches examination in March 2016, at which time she was diagnosed as having "migraine including migraine variants" as well as tension headaches.  However, the examiner opined that her headaches were "less likely as not" related to her period of active duty service.  In support of this opinion, the VA examiner explained that:

She states she also had in military.  however post treatment records do not support continuity, less likely as not related to service absent this evidence.  She did have tension headaches relieved by tylenol per records in service but no treatment for migraines until much later (pt states 1975 to me now).  Tylenol would be insufficient to treat migraine headaches.  It would be expected that if she were suffering from this in and since service she would have gotten care as migraine headaches are usually debilitating.  She would have needed different medications that she was not taking.  

In response, the Veteran submitted correspondence in July 2016 which explained that she experienced "awful" headaches in service but "kept working because I did not want to let my people down."  She continued that, "Sometimes they were so painful and blinding, I think they contributed to my nausea and vomiting.  I went on for as long as I could.  I have had these headaches ever since.  I was never offered anything else and at the time, my major concern was to not be killed (Headaches had to take backseat)."  

The Court has held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It has further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  In addition, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion based solely on the absence of documentation in the record is inadequate, and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Here, the Veteran, who has worked as a nurse, has competently described severe headaches which started in service and persisted since that time.  Her service treatment records reveal treatment for headaches.  Even if the VA examiner is of the opinion that the medication administered to the Veteran in-service was not sufficient to adequately treat migraine headaches, such a scenario could be the result of inadequate action by the in-service medical care provider and should not be used as evidence against the Veteran's claim.  As such, the Board finds that the March 2016 VA medical opinion with respect to the Veteran's headaches is inadequate.  On remand, an addendum opinion should be obtained which takes into account the Veteran's reports of symptoms and history and which is not based solely on the absence of documentation in the record.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the claims file and provide an opinion as to:

(a.) Whether there is clear and unmistakable evidence that any psychiatric disability preexisted the Veteran's period of active service from February 1973 to November 1973.  If so, such clear and unmistakable evidence must be identified, and;

(b.)  the physician is then asked to opine as to whether there is also clear and unmistakable evidence that such psychiatric disability did NOT undergo a permanent increase in disability during the Veteran's active service from February 1973 to November 1973 beyond any natural progression of the disability.  Any such clear and unmistakable evidence must be identified.

(c.) If there is not clear and unmistakable evidence identified that a psychiatric disability preexisted service, then the physician is asked to opine as to whether a psychiatric disability is at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Request that a VA physician with appropriate expertise review the claims file and provide an opinion as to the probable nature and etiology of the Veteran's diagnosed migraine headaches. After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the examiner should provide an approximate date of onset of the headaches, and state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to her active duty.

In providing answers to the above questions, the examiner must discuss and consider the competent statements provided by the Veteran, who has worked as a nurse, regarding the symptoms and origins of her headaches.  If the Veteran's reports are discounted, then the examiner should provide a reason for doing so.

In providing answers to the above questions, the examiner is advised that he/she cannot rely solely on the fact that service treatment records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton, supra.  

If the examiner cannot provide an answer to the above questions, then the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, the needed additional information must be clearly identified, and all reasonable steps to obtain this missing information should be exhausted, including by RO action, as appropriate, before concluding that the answer cannot be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

3.  When the development requested has been completed, the case should be reviewed with consideration of additional evidence in conjunction with the record as a whole.  If any benefit sought is not granted, then the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



